DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
 
Election/Restrictions
Claim 1 is allowable. Claims 7-10 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim (claim 1). Pursuant to the procedures set forth in MPEP § 821.04(b), the restriction requirement among product and process claims, as set forth in the Office action mailed on June 18, 2019, is hereby withdrawn and claims 7-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment (claims and specification) to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark J. Masterson on January 26, 2021. The Applicant agrees to cancel claims 4-6 and amend claims 3 and 7-10 as shown below:

3. (Currently Amended) The multiple fluid circuit spray device of claim 2, wherein said second fluidic circuit is at least one of a reversing chamber oscillator, a multiple power nozzle oscillator, and a feedback oscillator. 

7. (Currently Amended) A method for maintaining a selected outlet spray pattern in a multi-outlet multiple fluid circuit spray device, comprising: 
providing a fluid oscillator circuit substrate or chip having an input end, first and second sides, and an output end which is transverse to said first and second sides and a plane between said sides; 

            incorporating in said first fluidic circuit a first filter subchamber having an upstream end and a downstream end and a first filter dividing the upstream end of said first subchamber from the downstream end of said first filter subchamber, with said upstream end being in registry with said input end to receive liquid from a source of liquid; 
            incorporating in said second fluidic circuit a second filter subchamber having an upstream end and a downstream end and a second filter dividing the upstream end of said second filter subchamber from the downstream end of said second filter subchamber, with said upstream end being in registry with said input end to receive liquid from said source of liquid; 
            defining an inter-circuit transverse bypass lumen or liquid flow path positioned downstream of the first filter subchamber and downstream of the second filter subchamber;
incorporating in said first side,  first filter subchamber and with said inter-circuit transverse bypass lumen or liquid flow path; and an outlet throat leading through an outlet orifice to ambient at said output end to spray said fluid to ambient; 
incorporating in said second side, second filter subchamber and with said inter-circuit transverse bypass lumen or liquid flow path; and an outlet throat leading through an outlet orifice to ambient at said output end to spray said fluid to ambient; 
fluid oscillator circuit substrate or chip in a housing having at least one fluid inlet port; and wherein said at least one fluid inlet port is configured to simultaneously provide inlet fluid to said upstream ends of said first and second filter subchambers, whereby inlet fluid flowing through said first or second filter subchambers may pass through said inter-circuit transverse bypass lumen or liquid flow path and into said first or second fluidic ircuits. 

8. (Currently Amended) The method of claim 7, wherein the step of defining at least first and second fluidic circuits includes providing at least one of a reversing chamber oscillator,and a feedback oscillator. 

9. (Currently Amended) The method of claim 7, wherein said inter-circuit transverse bypass lumen or liquid flow path is configured as a rectangular or oval passage which has a lateral width which is symmetrical about a central axis and terminates in opposing lateral passage sides, and said first fluid circuit  of said inter-circuit transverse bypass lumen or liquid flow path. 

10. (Currently Amended) The method of claim 9, wherein, when said first filter is clogged, fluid flows through said inter-circuit transverse bypass lumen or liquid flow path from said second filter and flows substantially equally into said first and second power nozzle lumens or passages.

Allowable Subject Matter
Claims 1-3 and 7-12 are allowable. 
The following is an examiner’s statement of reasons for allowance: The prior art of record references fail to teach, disclose, or suggest, either alone or in combination: A multiple fluid circuit spray device, comprising: a fluid oscillator circuit substrate or chip having an input end, at least first and second fluidic circuits defined in first and second sides, and an output end which is transverse to said first and second sides and a plane between said sides; said first side including a first filter subchamber having an upstream end and a downstream end and a first filter dividing the upstream end of said first filter subchamber from the downstream end of said first filtersubchamber, with said upstream end being in registry with said input end to receive liquid from a source of pressurized fluid, an inter-circuit transverse bypass lumen or liquid flow path positioned downstream of the first filter subchamber and downstream of the second filter subchamber and the rest of the claim limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        January 26, 2021